PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/537,931
Filing Date: 20 Jun 2017
Appellant(s): McGregor, Andrew, J.



__________________
3M INNOVATIVE PROPERTIES COMPANY
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/20201.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
With respect to the first ground of rejection on pages 8-9 of the remarks, Applicant recites Anderson does not teach an enclosure seal extending from the first edge towards the second edge, “but rather from the first edge to another part of the first edge.” Applicant further recites, “It would not be obvious to a person of ordinary skill in the art to combine the separation element of Anderson to be within the enclosure seal as taught by Pierre because Anderson does not appear to teach any enclosure seal. Anderson appears to teach perforations 66p are formed within a peripheral seal, not enclosure seal.”
The Examiner respectfully disagrees and acknowledges according to the Office Action that Anderson does not teach an enclosure seal but teaches the separation element which extends from the first edge toward the second edge as broadly as claimed. Anderson provides for a separation element comprising at least a line of weakness that vertically extends from the first edge 65 to a second edge 62 (see annotated Fig 3B below). Pierre provides that a seal enclosure can include a perforation such that when the perforation is torn, the seal also separates. Therefore, modifying the perforation or separation element of Anderson to include an enclosure seal would not 

    PNG
    media_image2.png
    555
    790
    media_image2.png
    Greyscale

Furthermore, the claim does not require the separation element or seal to continuously extend from the first edge towards the second edge. The claim only requires the seal or separation element within the seal to extend towards the second edge from the first edge and not necessarily overlap or contact the second edge, which Anderson clearly does, albeit for a short distance, as shown in the red box illustrated, supra.. 
The Applicant further recites on page 10 of the remarks “Anderson teaches the separation device and the additional convective device, the separation device does not separate the additional convective device from the first portion, the second portion and 
The Examiner respectfully disagrees since the separation device is in direct contact with the inflatable channel of the configurable convective device and in indirect contact with the first and second portion configurable convective device. The claim only requires the separation device to separate the additional convective device from the first portion, the second portion and the inflatable channel. Therefore, when the perforation 66p separates the additional convective device, the additional convective device separates from the first portion, the second portion and inflatable channel. 
Regarding claim 2, Applicant recites “Pierre does not teach or disclose the air guide device configured to direct flow of inflation medium when at least one of the first and second portions is bent. Given the design of Pierre, it is likely that a person of ordinary skill in the art would expect that the longitudinally disposed air-guide device would cause impedance of airflow when the device is bent.”
The Examiner respectfully disagrees. There is no disclosure by Anderson that teaches away from modifying the seals or stake portions such that they can be positioned proximal a periphery of the inflatable channels. Anderson already provides that the discontinuous seals or stake portions are within the closed impermeable seams. Anderson further provides its embodiment with permeable sheets whereby the sheets are further connected by discontinuous seals or stake points, permit airflow there through. In addition Anderson’s material for the convective device (polypropylene film [0065] is the same as the disclosed invention ([0036] polypropylene film) and provides for the same bendability. 

The Examiner respectfully disagrees since claim 2 requires the air guide device to be proximate the edge and Pierre provides several air guide devices that are proximate the edges of the convective device. Therefore, the combination provides for the claimed invention.
With respect to the rejection of the second ground of rejection of claim 1 under 35 U.S.C 103(a) (fifth ground of rejection in the Appeal Brief), Applicant recites “Anderson does not teach that the separation element is even within the same configurable convective device…the perforation 66p is a part of first convective apparatus 60 and not the second convective apparatus 70.”
The Examiner acknowledges in the office action that the embodiment in Fig 3D does not teach the separation device or enclosure seal extending between a first edge 80 and the second edge 82. However, it was the position of the Examiner the embodiment in Fig. 3B provides for a separation device 66p that extends from a first edge 65 to a second edge 62, where 66p is also in contact with edge 80 allowing for separation between two different convective devices 60 and 70 (which includes 71 and 72). Since the two convective devices in this rejection include only 71 and 72, it was the position of the Examiner that in light of the teaching in paragraph [0058] where two inflatable convective devices can be removably connected via slits and adhesive tape, it would be obvious to modify the outline of the inflatable convective device 71 to include 
Applicant further recites on page 12 “If the perforations were added to the seal between the first and second sections [71, 72] of Anderson, then the structure of the second convective apparatus 70 could cause the second section 72 proximate the edge 80 to prematurely tear due to the force on the top of second section 72 while being anchored to the first convective apparatus 60. 
The Examiner disagrees since there is no indication that Anderson teaches away from such a modification as per MPEP 716.01(c).
Furthermore, with respect to the Pierre reference and the teaching of a seal enclosure, it is the position of the Examiner that Pierre provides that a seal enclosure can include a perforation such that   when the perforation is torn, the seal also separates. Therefore, modifying the perforation or separation element of Anderson to include an enclosure seal would not prevent the separation element or perforations from performing its function. 
With respect to claim 11, Applicant recites on page 14, “Pierre appears to disclose the alleged air-guide device as being located on either the first portion or on the second portion and not disposed between as claimed. Further when the first and second portion is bent as shown in Fig. 3 it would appear that little to no direction of the flow would occur since the fold would result in a crease and would impede inflation.”
The Examiner respectfully disagrees since [0015] specifically recites “The air impermeable upper and lower sheets 4 and 6 are sealingly bonded at their respective peripheries 4a and 6a, and other different locations by means of other seals such as 
Applicant further recites on page 15 that “The convective device in Augustine is dimensioned smaller than the device in Pierre. If the convective device in Pierre were incorporated into a gown, then because the poncho configuration, it would be too bulky to fit into a gown.”
The Examiner respectfully disagrees since Pierre 139 does not teach away from combining a garment and one of ordinary skill in the art is capable of including the garment for aesthetic purposes or comfort. Augustine provides the combination of garment and convective device since it contemplates increasing patient satisfaction, comfort, and reduced shivering in a clinical or medical office setting [0011]. 
(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Y.E/Examiner, Art Unit 3794
                                                                                                                                                                                                        Conferees:
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794

/SUE LAO/
Primary Examiner       
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires